DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Applicant claims the benefit of the prior-filed application, U.S. Ser. No. 16/971,382 filed on Aug. 20, 2020, which is a 35 USC § 371 US National Stage filing of International Application No. PCT/AU2019/050157 filed on Feb. 25, 2019 and claims priority under the Paris Convention to Australian Patent Application No. 2018900586 filed on Feb. 23, 2018.
The disclosure of the prior-filed applications, Application No. 16/971,382 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Specifically, Claims 21 and 40 recites “upon review of the collated report by the security user, identify a plurality of users in proximity to the location;”  However, “upon review of the collated report by the security user” is not supported in prior-filed applications, Application No. 16/971,382.  
Accordingly, the effective filing date for Claims 21-40 is 03/14/2022 when non-provisional application U.S. Ser. No. 17/694,049 was filed.  Note, the effective filing date for Claims 21-40 maybe 02/23/2018 if Claims 21 and 40 recite “” 



Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11304047 in view of Dahan; (US 20190182162 A1) and South (US 20150111524 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U. S. Patent No. 9,848,361 (with obvious wording variations) in view of Dahan and South.  Take an example of comparing claims 1 of current application and claims 1, 10, and 11 of the U.S. Patent No. 11304047.

Current Application 17/694,049
U.S. Patent No. 11304047
1. A real-time, interactive incident reporting and alert system including at least one server configured to: 

receive, from a plurality of reporting user devices, a plurality of incident reports, the incident reports each including an identifier of a reporting user associated with the reporting user device, a location associated with an incident, and information relating to the incident; 

identify a common incident from the plurality of incident reports; 

collate two or more reports of the plurality of incident reports relating to the common incident into a collated report and providing the collated report to a security user; 

upon review of the collated report by the security user, identify a plurality of users in proximity to the location; 









transmit an alert to a plurality of user devices associated with the plurality of users to inform the plurality of users of the common incident, and 

selectively forward new information relating to the common incident to the security user.
1. A real-time, interactive incident reporting and alert system including at least one server configured to: 

receive, from a user device, an incident report, the incident report including an identifier of a user associated with the user device, a location associated with an incident, and information relating to the incident; 










identify a plurality of users in proximity to the location; and 










transmit an alert to a plurality of user devices associated with the plurality of users to inform the plurality of users of the incident; 

wherein the at least one server is configured to provide a graphical user interface (GUI) to the user device, the GUI enabling the user to generate the incident report; wherein the GUI enables the user to select the location with reference to a map element and wherein the GUI enables the user to select whether the incident is moving, and in such case input a direction of movement associated with the incident.

10. The system of claim 1, wherein the at least one server is configured to receive multiple incident reports from multiple users, and automatically identify common incidents based on the multiple incident reports.

11. The system of claim 10, wherein the at least one server is configured to automatically identify new information from subsequent reports, and selectively forward the new information to a user.


 
The claim 1 of the current application encompass the same subject matter except the U.S. Patent No. 11304047 recite additional limitation of “wherein the at least one server is configured to provide a graphical user interface (GUI) to the user device, the GUI enabling the user to generate the incident report; wherein the GUI enables the user to select the location with reference to a map element and wherein the GUI enables the user to select whether the incident is moving, and in such case input a direction of movement associated with the incident.
U.S. Patent No. 11304047 does not appear to disclose “identify a common incident from the plurality of incident reports; collate two or more reports of the plurality of incident reports relating to the common incident into a collated report and providing the collated report to a security user; upon review of the collated report by the security user,”  
In a similar endeavor, Dahan discloses collate two or more reports of the plurality of incident reports relating to the common incident into a collated report and (See Dahan; [0038]) providing the collated report to a security user; (See Dahan Fig. 4,  [0049]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the U.S. Patent No. 11304047 invention by employing the teaching as taught by Dahan to provide the limitation.  The motivation for the combination is given by Dahan which improves prompt response by emergency responder to emergency condition. 
U.S. Patent No. 11304047 in view of Dahan does not appear to explicitly disclose upon review of the collated report by the security user, identify a plurality of users in proximity to the location; (Emphasis Added).
In a similar endeavor, South discloses upon review of the collated report by the security user, (See South [0065] ) identify a plurality of users in proximity to the location; (See South [0048])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the U.S. Patent No. 11304047 in view of Dahan invention by employing the teaching as taught by South to provide the limitation.  The motivation for the combination is given by South which improves precision in providing appropriate emergency services by having a security personnel review the emergency situation.
NOTE: See the Claim 1 rejection under 35 U.S.C. 103 below for further details.
Claim 22 of instant application is similarly rejected under patented claims 1, 10, 11 and 2 in view of Dahan and South. 
Claim 23 of instant application is similarly rejected under patented claims 1, 10, 11 and 3 in view of Dahan and South. 
Claim 24 of instant application is similarly rejected under patented claims 1, 10, 11 and 4 in view of Dahan and South. 
Claim 25 of instant application is similarly rejected under patented claims 1, 10, 11 and 5 in view of Dahan and South. 
Claim 26 of instant application is similarly rejected under patented claims 1, 10, 11 and 6 in view of Dahan and South. 
Claim 27 of instant application is similarly rejected under patented claims 1, 10, 11 and 7 in view of Dahan and South. 
Claim 28 of instant application is similarly rejected under patented claims 1, 10, 11 and 8 in view of Dahan and South. 
Claim 29 of instant application is similarly rejected under patented claims 1, 10, 11 and 9 in view of Dahan and South. 
Claim 30 of instant application is similarly rejected under patented claims 1, 10, 11 and in view of Dahan, South, and McKeeman (See the Claim 30 rejection under 35 U.S.C. 103 below for further details). 
Claim 31 of instant application is similarly rejected under patented claims 1, 10, and 11 in view of Dahan and South. 
Claim 32 of instant application is similarly rejected under patented claims 1, 10, and 11 in view of Dahan and South. 
Claim 33 of instant application is similarly rejected under patented claims 1, 10, and 11 in view of Dahan and South. 
Claim 34 of instant application is similarly rejected under patented claims 1, 10, and 11 in view of Dahan and South. 
Claim 35 of instant application is similarly rejected under patented claims 1, 10, 11 and 12 in view of Dahan and South. 
Claim 36 of instant application is similarly rejected under patented claims 1, 10, 11 and 13 in view of Dahan and South. 
Claim 37 of instant application is similarly rejected under patented claims 1, 10, 11 and 14 in view of Dahan and South. 
Claim 38 of instant application is similarly rejected under patented claims 1, 10, 11 and 15 in view of Dahan and South. 
Claim 39 of instant application is similarly rejected under patented claims 1, 10, 11 and 16 in view of Dahan and South. 
Claim 40 of instant application is similarly rejected under patented claims 17, 10, 11 in view of Dahan and South. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 26-29, 31-33, 35, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Saigh (US 20130183924 A1) in view of Dahan; (US 20190182162 A1) and South (US 20150111524 A1)

Re: Claim 21
Saigh discloses a real-time, interactive incident reporting and alert system including at least one server (See Saigh [0049]: a server, for example integrated emergency database 202) configured to: 
See Saigh [0041]: integrated emergency database 202 might gather information about the location and conditions of the emergency or crime, such as, for example GPS coordinates, thermal data, still or video image data, and audio data.  Further, as described, such data might, in real-time, be transferred from one mobile device 100 to another mobile device 100,
NOTE: Also See [0010] and [0056] for additional support 
receive, from a plurality of reporting user devices, a plurality of incident reports, 
(See Saigh [0059] ten people report that there is an attacker on the 5th floor of the building)
See Saigh Figs. 1 and 2: [0040]: secure encapsulator 130 might cause mobile device 100 to transfer recorded data via at least one of transceivers 104, 106, 108 and 110, to integrated emergency database 202 . . . Thus, mobile device 100 might transmit an electronic emergency alert signal if the user of mobile device 100 encounters an emergency situation or becomes incapacitated.
the incident reports each including an identifier of a reporting user associated with the reporting user device  (See Saigh Fig. 8, 838: Submitted by “John Doe”), a location associated with an incident (See Saigh Fig. 8, 822. [0073] (emergency marker 822) can be placed to indicate the location of the emergency), and information relating to the incident  (See Saigh Fig. 8 [0072]: Page 810 is where the witness is able to specify the number of people in danger (page area 812) . . .); 
See Saigh  Fig. 8, 838. [0075] Displays 836 and 838 display an exemplary emergency report to the witness that indicates the alert has been submitted and summarizes the information provided by the witness (e.g., the number of injured in the report, the location, and the transmission numbers for both emergency authorities and the witness for future questions, evidentiary information and eye witness requests).  
NOTE: Also See [0062] re Alert 402
identify a common incident from the plurality of incident reports; 
See Saigh [0059] In the example of two reports of an attacker being on two different floors, the MSM program might display the threat location with the largest amount of corroborating reports in a different manner than the conflicting report. As more reports come in that corroborate the originally conflicting report, the MSM program might display the report as a confirmed threat. 
NOTE: See Saigh  [0050] The MSM software will be networked and linked to one or more servers. 
identify a plurality of users in proximity to the location; 
See Saigh Figs. 1 and 2: [0040]: Integrated emergency database 202 might then initiate communication to one or more of law enforcement services 206, emergency services 208, one or more remote computers 204, and one or more other mobile devices 212 and portable electronics 214.  The other mobile devices 212 might be within a given proximity of mobile device 100. . . other mobile devices in proximity to the alert might be notified of the emergency situation
NOTE: Also See [0043].
transmit an alert to a plurality of user devices associated with the plurality of users to inform the plurality of users of the common incident, and 
See Saigh Figs. 1 and 2: [0040]: Integrated emergency database 202 might then initiate communication to . . . one or more other mobile devices 212 and portable electronics 214.  The other mobile devices 212 might be within a given proximity of mobile device 100. . . other mobile devices in proximity to the alert might be notified of the emergency situation.
NOTE: Also See [0043].
selectively forward new information relating to the common incident to the security user. (See Saigh [0044] a system for alerting emergency responders to the existence of an emergency situation)
See Saigh [0046] The personal mobile device might interact (in conjunction with a server/database) with surveillance or security cameras near the "hotspot" emergency location in order to capture and time stamp the event and send this information to the appropriate emergency responders. 
NOTE: Also See [0057] for additional support. 

Saigh does not appear to explicitly disclose collate two or more reports of the plurality of incident reports relating to the common incident into a collated report and 
In a similar endeavor, Dahan discloses 
identify a common incident from the plurality of incident reports; 
See Dahan;  Fig. 1. [0037]  PSAP gateway 104 may receive a first message from M2M device 110. . . . PSAP gateway 104 may receive a second message from M2M device 112. . . . PSAP gateway 104 may determine whether the first emergency condition and the second emergency condition are indicative of the same emergency situation. 
collate two or more reports of the plurality of incident reports relating to the common incident into a collated report and
See Dahan;  [0038] If the first emergency condition and the second emergency condition are indicative of the same emergency situation, gateway 104 may consolidate the first message and the second message into a consolidated alert to be provided to PSAP 102. 
providing the collated report to a security user; 
See Dahan Fig. 4,  [0049] The recipient of the consolidated alert in step 410 may be any device or person capable of receiving the consolidated alert . . . . The consolidated alert may be directed to an emergency responder.
NOTE: Also See Dahan  [0007].
Note, Saigh and Dahan are analogous art because both are directed to emergency services using mobile devices (See Saigh Abstract and Dahan Abstract, [0003]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Saigh invention by employing the teaching as taught by Dahan to provide the limitation.  The motivation for the combination is given by Dahan which provides prompt response by emergency responder to emergency condition by providing the consolidating multiple reports.

Saigh in view of Dahan does not appear to explicitly disclose upon review of the collated report by the security user, identify a plurality of users in proximity to the location; (Emphasis Added).
In a similar endeavor, South discloses upon review of the collated report by the security user, (See South [0065] FIG. 4 illustrates an example screen 400 of an emergency situation from an administrator's point of view, in some embodiments. The administrator may be an operator 410 associated with the security company 140 or the administrator may be associated with the emergency and law enforcement agencies 160.) identify a plurality of users in proximity to the location; 
See South [0048] As shown in FIG. 3, the method 300 may commence at operation 310 with receiving a notification concerning an emergency situation. [0053] Based on the location information and the geo-fence, positions of individuals (via their user devices) within the geo-fence may be determined at operation 340. 
NOTE: Also See South [0050]
selectively forward new information relating to the common incident to the security user
See South Fig. 1A. [0058]   a policeman with a first responder user device 162 may receive additional detail about a shooter that would not be transmitted to a civilian
Note, Saigh in view of Dahan and South are analogous art because both are directed to emergency services using mobile devices (See Saigh Abstract and South Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Saigh in view of Dahan invention by employing the teaching as taught by South to provide the limitation.  The motivation for the combination is given by South which improves precision in providing appropriate emergency services by having a security personnel review the emergency situation.

Re: Claim 22
Saigh in view of Dahan and South discloses wherein the at least one server (See Saigh [0050] The MSM software will be networked and linked to one or more servers. [0051] Table 2A-2H shows terms employed in the MSM system) is configured to receive details of an identity of each of the reporting users, and associate the identities of the reporting users with a corresponding reporting user device of the plurality of reporting user devices.
See Saigh [0054] Table 2C shows the ability of campus administrators to enter personal and professional information, details, profiles, and identifiers related to the student body, faculty, administration and staff personnel.  This includes a record of digital fingerprints or other biometrics which will be embedded into the users mobile device in order to prevent false alerts, email contacts, student ID's and faculty ID's, cell phone numbers and other emergency identification and contact numbers.

Re: Claim 23
Saigh in view of Dahan and South discloses wherein the at least one server is further configured to verify the identifiers of the reporting users.
See Saigh [0066]: verify they are authorized to access the campus data, for example, by providing a student ID number or other identification. The user might then proceed to scan their fingerprints making a digital fingerprint file which is sent to the server for storage and cross verification.
NOTE: Also [0071]

Re: Claim 24
Saigh in view of Dahan and South discloses wherein the at least one server is configured to identify a location of each of the plurality of users at least partly prior to receiving the incident report, 
See South Fig. 3, [0051] when the system 200 is notified of an emergency situation, the system requests that the user devices report their current location. In other embodiments, the user devices periodically transmit their current location to the system 200 whenever they are powered on, although typically less frequently than during an emergency situation.
in order to identify the plurality of users in proximity to the location of the common incident.  (See South Fig. 3, [0050]: a geo-fence for the emergency situation)
See South Fig. 3, [0053] Location information received from the user devices is compared with the boundaries of the geo-fence to determine which of the user devices are located within the geo-fence.
NOTE: The motivation for the combination is given by South which improves processing time for emergency notification.

Re: Claim 26
Saigh in view of Dahan and South discloses wherein the at least one server is configured to automatically allocate the common incident to a security user of a plurality of security users for initial action, (See Dahan; [0050] If the consolidated alert is indicative of a fire, for example, the recipient may be PSAP 102 that may be communicatively connected to a fire department that services the geographical location of the fire or the recipient may be multiple PSAPs 102 if, the location of the fire is between two or more fire departments that are services by different PSAPs 102, or the like. As another example, multiple recipients may be identified if the fire is so large that requires responses from multiple fire departments)
See Dahan; [0049] Process 400 may comprise identifying the recipient. For example, the recipient may be identified based on the emergency type of the first category of messages. The consolidated alert may be directed to an emergency responder, such as PSAP 102. . . . If the consolidated alert is indicative of a fire, for example, the recipient may be PSAP 102 that may be communicatively connected to a fire department.
NOTE: The motivation for the combination is given by Dahan which provides prompt response to the emergency alert.

Re: Claim 27
Saigh in view of Dahan and South discloses wherein the at least one server is configured to receive an alert configuration from the security user, and 
See South Fig. 3, [0050], the geo-fence may be manually defined or adjusted by an operator of the interactive emergency information and identification system or by an individual whose user device interacts with the interactive emergency response system.
generate the alert based thereon.
See South Fig. 3 [0054] At operation 350, the individuals within the geo-fence may be informed about the emergency situation via a user interface of the user device associated with the individual.
NOTE: Also See South [0055]: individuals outside of the geo-fence will also be warned of the emergency situation, but the message received and displayed on their user devices may be different--for example, it may be less specific or lack any emergency instructions. Those individuals proximate to but outside may get more information than those not proximate to the geo-fence.
NOTE: The motivation for the combination is given by South which improves processing emergency notification received with manual overview by a person and eliminate potential errors from automated system.

Re: Claim 28
Saigh in view of Dahan and South discloses wherein the alert configuration includes information defining a proximity to the incident (See South Fig. 3, [0050]: a geo-fence for the emergency situation) defining the plurality of users to which the alert is to be sent.
See South Fig. 3, [0050], the geo-fence may be manually defined or adjusted by an operator of the interactive emergency information and identification system or by an individual whose user device interacts with the interactive emergency response system.
NOTE: The motivation for the combination is given by South which improves processing emergency notification received with manual overview by a person and eliminate potential errors from automated system.

Re: Claim 29
Saigh in view of Dahan and South discloses wherein the at least one server is configured to generate updated alerts based upon a change in an incident, or 
See Saigh [0057]: if there is a violent attack in a 5 story office building, as reports of the attacker's location are made, the location of the attacker could be updated on the map displayed on a user's smartphone.
NOTE: Also See [0058].
if further information is made available about an incident.
See Saigh [0055]: Upon their exit from the structure those who have successfully escaped will be prompted to provide the details concerning the route they took when escaping.  These details, as collected from a growing number of escapees will be averaged and updated in real time to provide the best and most up to date information to those who are still in danger.

Re: Claim 31
Saigh in view of Dahan and South discloses wherein the at least one server is configured to automatically identify the new information from subsequent reports.
See Saigh [0055]: Upon their exit from the structure those who have successfully escaped will be prompted to provide the details concerning the route they took when escaping.  These details, as collected from a growing number of escapees will be averaged and updated in real time to provide the best and most up to date information to those who are still in danger.

Re: Claim 32
Saigh in view of Dahan and South discloses wherein the at least one server is configured to provide a graphical user interface (GUI) to the reporting user devices, the GUI enabling the reporting users to generate the incident report.
See Saigh Fig. 8, [0072]: As shown in FIG. 8, button 804 and button 806 provide a choice of distinguishing your emergency from someone else's emergency to distinguish whether you are directly involved in the emergency or an observer of the emergency situation. 
NOTE: See [0047] [0049] [0066] on further details on how MSM software (See [0050]) provides program to mobile user. 

Re: Claim 33
Saigh in view of Dahan and South discloses wherein the GUI enables the reporting users to select the location with reference to a map element.
See Saigh Fig. 8, [0073] Entry "button" of page area 814 is used to proceed to a map screen where the user's GPS location is shown (marker 824) and one or more emergency markers (emergency marker 822) can be placed to indicate the location of the emergency.

Re: Claim 35
Saigh in view of Dahan and South discloses wherein the location of the incident report may define the location of the reporting user and the location of the incident,
See Saigh Fig. 8, [0073] Entry "button" of page area 814 is used to proceed to a map screen where the user's GPS location is shown (marker 824) and one or more emergency markers (emergency marker 822) can be placed to indicate the location of the emergency.
Note: Also See Fig. 8: 838.

Re: Claim 39
Saigh in view of Dahan and South discloses wherein the at least one server may be configured to provide a GUI to one or more first responders and/or security users, 
See South  Fig. 10, [0079] FIG. 10 illustrates another example screen 950 of the administrative user interface provided by the interactive emergency information and identification system 200 . . . The example screen 950 combines elements of the screens discussed in FIGS. 4, 5, and 9 into a single administrative dashboard that provides efficient information dissemination
the GUI including, a map-based representation illustrating a location of offender(s), their movements and proximity to users in accordance with one or more zones,
See South  Fig. 10, [0080] The map element 952 is similar to the map 402 shown in FIGS. 4 and 5 in that it graphically displays the geographical location 960 of an emergency situation and the locations 962 of one or more individuals in the database 220 of the system 200. FIG. 5 [0067] The center can also be set based on predicted movement of the location 404 of the emergency situation, for example, if a shooter or terrorist is in a vehicle moving down a road.
NOTE: The motivation for the combination is given by South which provides interactive, user-friendly view of emergency situation to emergency service providers and improves overall processing.

Re: Claim 40
Saigh in view of Dahan and South discloses a real-time, interactive incident reporting and alert method including: 
receiving, from a plurality of reporting user devices, a plurality of incident reports,
the incident reports each including an identifier of a reporting user associated with the reporting user device, a location associated with an incident, and information relating to the incident; 
identifying a common incident from the plurality of incident reports; 
collating two or more reports of the plurality of incident reports relating to the common incident into a collated report and providing the collated report to a security user; 
upon review of the collated report by the security user, identifying a plurality of users in proximity to the location; 
transmitting an alert to a plurality of user devices associated with the plurality of users to inform the plurality of users of the common incident, and 
selectively forwarding new information relating to the common incident to the security user.
NOTE: See the rejection of Claim 1.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Saigh in view of Dahan and South as applied to Claim 21 above, and further in view of Sookman (US 8890685 B1)

Re: Claim 25
Saigh in view of Dahan and South does not appear to explicitly disclose wherein the at least one server is further configured to determine one or more recommended responses based upon the incident reports, and provide the recommended response to the security user.
In a similar endeavor, Sookman discloses wherein the at least one server is further configured to determine one or more recommended responses based upon the incident reports, and provide the recommended response to the security user.
See Sookman Fig. 5, col. 11: lines 10-15. (67) An operator may enter specific emergency instructions into an instructions field 522. The instructions field 522 may be automatically populated with information based on the type of emergency, a particular organization with which the emergency corresponds, e.g., a hospital or a school, and/or the selected geofence regions.
Note, Saigh in view of Dahan and South and Sookman are analogous art because both are directed to emergency services using mobile devices (See Saigh Abstract and Sookman Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Saigh in view of Dahan and South invention by employing the teaching as taught by Sookman to provide the limitation.  The motivation for the combination is given by Sookman which provides convenience to emergency service provider and also the eliminate potential errors from automated system by having manual overview by a person.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Saigh in view of Dahan and South as applied to Claim 21 above, and further in view of McKeeman (US 20130262082 A1)

Re: Claim 30
Saigh in view of Dahan and South does not appear to explicitly disclose wherein the at least one server is configured to automatically identify the common incident at least partly using Artificial Intelligence. 
In a similar endeavor, McKeeman discloses wherein the at least one server is configured to automatically identify the common incident (See McKeeman Fig. 1. [0028]  Incidents 132 may be submitted by the user 170 via the user incident report 136 . . .  Incidents 132 may also be submitted automatically by the multifunction device 162 in a device incident report 134) at least partly using Artificial Intelligence. (See McKeeman [0042] the analysis and comparison may be undertaken by the artificial intelligence module 110. A determination is then made at 238 whether a match for the natural language description 152 of the issue/problem/fault was made with respect to the categories 150 stored on the incident database 126.
See McKeeman Fig. 2, [0034] The comparison of 208 is thus performed so as to determine whether the incident identified by the device incident report 134 already exists in the incidents 132 stored on the incident database 126. It will be appreciated that such comparison enables the prevention of duplicate incident reports 134, 136 from being submitted by both a user 170 and the multifunction device 162.
Note, Saigh in view of Dahan and South and McKeeman are analogous art because both are directed to incident report submission and identifying a common incident (See Saigh [0059] and McKeeman Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Saigh in view of Dahan and South invention by employing the teaching as taught by McKeeman to provide the limitation.  The motivation for the combination is given by McKeeman which improves processing incident report.  


Claim 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Saigh in view of Dahan and South as applied to Claim 21 above, and further in view of Cottle (US 20190141003 A1)

Re: Claim 36
Saigh in view of Dahan and South does not appear to explicitly disclose wherein the alert is selectable, upon which further information and/or instructions relating to the incident are opened.
In a similar endeavor, Cottle discloses wherein the alert is selectable, upon which further information and/or instructions relating to the incident are opened.
See Cottle Fig 2, [0033]: When the user receives the safety-check prompt notification, the user may interact with the notification by swiping or tapping on it or otherwise selecting it, or the user may ignore the notification. If the user interacts with the notification by opening it, a user interface may be displayed that provides information about the emergency event.
  NOTE: Also See [0019] re information about the emergency event and [0020] for additional support.
Note, Saigh and Cottle are analogous art because both are directed to emergency services using mobile devices (See Saigh Abstract and Cottle Figs 1 and 2, Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Saigh invention by employing the teaching as taught by Cottle to provide the limitation.  The motivation for the combination is given by Cottle which simplifies the user interface for providing urgent message and drawing user’s attention.

Re: Claim 37
Saigh in view of Dahan, South, and Cottle discloses wherein the alert enables the user to confirm receipt of the instructions thereof,
See Cottle Fig 1, [0019] safety-check panel 120 may comprise text that states: "You appear to be in the area affected by Typhoon Ruby. Are you safe?" Safety-check panel 120 may further comprise selectable icons 121 that state, "I'm safe," "I'm not in the area," or "I'm not safe." If the user selects the "I'm not safe" icon, this information may be given to emergency personnel, who may then contact the user or send aid to the user. 
The motivation for the combination is given by Cottle which improves emergency service by ensuring the receipt of alert. 

Re: Claim 38
Saigh in view of Dahan, South, and Cottle discloses wherein the information and/or instructions may be provided based upon the user's proximity to the incident, and 
See Saigh [0040] other mobile devices in proximity to the alert might be notified of the emergency situation.  Further, GPS system 216 might be employed to provide the user of mobile device 100, or mobile devices 212 in proximity to mobile device 100 based on the integrated emergency database, with information to escape from the emergency situation.
NOTE: See [0043] and [0055] re further details on information/instruction.
See South Fig. 3 [0054] At operation 350, the individuals within the geo-fence may be informed about the emergency situation via a user interface of the user device associated with the individual.  [0055]: individuals outside of the geo-fence will also be warned of the emergency situation, but the message received and displayed on their user devices may be different--for example, it may be less specific or lack any emergency instructions. Those individuals proximate to but outside may get more information than those not proximate to the geo-fence
wherein the user's proximity to the incident is defined according to zones,
(See South Fig. 3, [0050]: the geo-fence may include two or more proximity zones. Zones may be differentiated based on proximity to the location of the emergency situation)
NOTE: The motivation for the combination is given by South which eliminated unnecessary information transmission.



Allowable Subject Matter
Claim 34 would be allowable if (1) rewritten or amended to overcome the rejection(s) under Double Patenting rejection and (2) to include all of the limitations of the base claim and any intervening claims.  
The following is an examiner’s statement of reasons for allowability:

Re: Claim 34
South discloses the user to report a direction of movement associated with the incident  (See South [0045]).  
Sutherland (US 20210127226 A1) discloses system determining a direction of movement associated with the incident. (See Sutherland [0057]).  
Various application including PACELLA (US 20190318596 A1) discloses alert displayed on user device including a direction of movement associated with the incident (See Sutherland [0060]).
However, the references do not disclose the technical feature in Claim 14 of wherein the GUI enables the user to select whether the incident is moving, and in such case input a direction of movement associated with the incident. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644